Citation Nr: 0612476	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-38 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran filed a timely substantive appeal with a 
January 2003 rating action which denied entitlement to an 
effective date for an award of service connection for 
retinitis pigmentosa, prior to March 27, 2000.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1954 to June 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Regional Office 
(RO) that implemented a December 2002 Board decision that 
granted service connection for retinitis pigmentosa.  The RO 
assigned a 100 percent evaluation for retinitis pigmentosa, 
effective March 27, 2000.  The veteran filed a notice of 
disagreement with the effective date of the award.  

By letter dated in March 2006, the Board advised the veteran 
that his claim would be adjudicated on the basis of whether 
he had submitted a timely substantive appeal concerning the 
claim of entitlement to an effective date for an award of 
service connection for retinitis pigmentosa, prior to March 
27, 2000.  In a statement received in March 2006, the veteran 
indicated that he had no additional evidence to submit, and 
that he did not want a hearing.  


FINDINGS OF FACT

1.  By rating decision dated in January 2003, the RO 
implemented the Board's December 2002 decision to grant 
service connection for retinitis pigmentosa.  The veteran was 
notified of the RO's action by letter dated January 16, 2003.

2.  The veteran filed a notice of disagreement with this 
decision in January 2004, and a statement of the case was 
issued by the RO on March 30, 2004.

3.  The RO did not receive any communication from the veteran 
or his representative capable of being construed as a 
substantive appeal with the RO action until November 1, 2004, 
more than 60 days following the issuance of the March 30, 
2004 statement of the case, and more than one year following 
the January 2003 notification letter.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal 
following the issuance of the March 2004 statement of case, 
which was relative to the issue of entitlement to a an 
earlier effective date for an award of service connection for 
retinitis pigmentosa.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal criteria and analysis

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or determinations 
being appealed.  To the extent feasible, the argument should 
be related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  38 C.F.R. § 20.202.

The question in this case turns on whether the veteran 
submitted a timely substantive appeal following the issuance 
of the statement of the case in March 2004.  It is not 
disputed that the veteran promptly submitted a notice of 
disagreement with the January 2003 rating decision that 
implemented the Board's December 2002 decision to grant 
service connection for retinitis pigmentosa.  The RO 
furnished the veteran a statement of the case relative to the 
issue of entitlement to an earlier effective date for an 
award of service connection for retinitis pigmentosa on March 
30, 2004. 

The record fails to demonstrate that any communication was 
received from either the veteran or his representative within 
60 days of March 30, 2004, the date the statement of the case 
was issued.  As noted above, the veteran's substantive appeal 
was filed more than sixty days following the statement of the 
case and more than one year following the notification of the 
January 2003 rating decision.  Therefore, the Board concludes 
that the veteran did not file a timely substantive appeal, as 
prescribed by law, following the issuance of the March 2004 
statement of the case.  Accordingly, the appeal is denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board observes that the appellant was not provided notice 
of the VCAA as required by 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2005).  However, the Board finds 
that in this case the law, and not the evidence is 
dispositive.  In such situations, an opinion from the VA 
General Counsel has held the VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim or required to develop the evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because the 
undisputed facts rendered the claimant ineligible for the 
claimed benefit.  See VAOPGPREC 5-2004 (June 23, 2004).  The 
United States Court of Appeals for Veterans Claims has held 
that where the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law; Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive). 



ORDER

The issue of whether the veteran filed a timely substantive 
appeal with the RO's January 2003 rating decision is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


